Citation Nr: 1446489	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-05 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. MJG


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) with the National Guard from August 1965 to December 1965, and he subsequently served on active duty from May 1968 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California that denied service connection for PTSD.

Claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran is shown to have been variously diagnosed with generalized anxiety disorder (GAD), anxiety disorder not otherwise specified (NOS), depressive disorder NOS, major depressive disorder (MDD) and personality disorder NOS.  The Board has accordingly characterized the issue as shown on the title page.   

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in March 2013.  A transcript of the hearing is of record in the Veteran's electronic file in Virtual VA.  During the hearing the Veteran presented additional evidence in the form of lay statements from his sisters and internet medical articles, along with a waiver of original jurisdiction by the RO; the Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran essentially asserts on appeal that he had a psychiatric disorder prior to entering active service in 1968 that was aggravated during service.  The Veteran states he was treated in early 1968 by Dr. George F. Bajor, a psychiatrist; Dr. Bajor confirmed to the RO that he had treated the Veteran in approximately 1968 but that he no longer has access to such remote treatment records.  The Veteran also reported to an attending VA psychiatrist that he was treated twice during service for stress, anxiety and depression.  Service personnel records show the Veteran appeared before a medical board in August 1968, resulting in discharge from service due to medical unfitness.  The Veteran's DD Form 214 shows he was discharged due to an unspecified physical disability that had existed prior to service (EPTS).

The Veteran's service treatment records (STRs) relating to the period of ACDUTRA in 1965 are on file, but STRs relating to May-September 1968 are not.  A June 2002 response through the Personnel Information Exchange System (PIES) states that if such records had been available they would have been sent with the Veteran's STRs from ACDUTRA; the PIES response also stated the Veteran's records may have been sent to the Los Angeles RO in 1969.  The AOJ apparently made no further effort to obtain these STRs.  Given the importance of relevant STRs to the issue on appeal, the AOJ must make an adequate effort to obtain any existing STRs, to include in-service psychiatric treatment records that may be stored separately.  

After the AOJ attempts to obtain additional service treatment records, the Veteran should be afforded a VA examination to determine whether he has a psychiatric disorder that preexisted service and was aggravated during service beyond its normal progression, or is otherwise etiologically related to service.

Review of the file shows the Veteran reported in August 2009 that he has been on continuous disability from the Social Security Administration (SSA) since 2005.  Where there is actual notice to VA that the appellant is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating since August 2012 and place them in the Veteran's electronic claims file.

2.  Request the Veteran's disability file from SSA, to include the medical records upon which the claim was based.  Such records should be incorporated into the Veteran's electronic VA claims file.  If the records are   not available, the Veteran should be notified of such.

3.  The AOJ should attempt to obtain through official sources the Veteran's STRs relating to the period of service May-September 1968, to include any in-service psychiatric treatment records that may be stored separately.  All appropriate avenues should be explored.  If no STRs are forthcoming, the AOJ should prepare a Memorandum of Unavailability detailing the requests made and responses received, and associate that memorandum with the file.  The Veteran should be notified of if the records cannot be obtained.

4.  After the development above has been accomplished to the extent possible and relevant records associated with the claims file, the Veteran should be afforded an examination by a VA psychiatrist or psychologist.  The examiner should review the file prior to examination.

All appropriate tests and diagnostics should be performed.  Based on examination of the Veteran and review of the file, the examiner should provide a medical opinion on the following questions:

a. Did the Veteran have a psychiatric disorder that clearly existed prior to his period of active duty service from May to September 1968?  
b. If so, did that condition undergo a permanent worsening of the underlying condition (as opposed to a temporary exacerbation of symptoms) during active service?
c. If a pre-existing psychiatric disorder did undergo a permanent worsening, was that worsening clearly the result of the natural progression of the pre-existing disorder?
d. If a pre-existing psychiatric disorder was worsened beyond normal progression during service (aggravated), is the Veteran's current psychiatric disability at least as likely as not (50 percent probability or greater) related to the aggravation of  the condition in active service?
e. If the Veteran has a diagnosed psychiatric disorder that did not exist prior to service, is it at least as likely as not that the disorder began in service or is otherwise related to active service?

The examiner should explain the reasoning for all opinions provided.

5.  After conducting any additional development deemed necessary, the AOJ should readjudicate the issue on appeal.  If the benefit claimed by the Veteran remains denied, issue to the Veteran and his representative a supplemental statement of the case and provide an appropriate period for response.  Thereafter, return the case to the Board, if in order.

By this remand the Board intimates no opinion as to any final determination warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



